 
PROMISSORY NOTE
 
$400,000
 as of May 6, 2016

 
FOR VALUE RECEIVED, Air Industries Group (the “Maker”) promises to pay to the
order of Michael Taglich (the “Holder”) at 790 New York Avenue, Suite 209,
Huntington, New York 11743, the principal sum of $400,000 on June 30, 2016 (the
“Maturity Date”), together with interest thereon as provided herein.


The Maker further agrees to pay interest on the Maturity Date (and thereafter
upon demand) on the unpaid principal sum of this Note at the rate of 7.00% per
annum.  Interest shall be calculated from May 6, 2016, on the basis of a 365/366
day year and the actual number of days elapsed.  In no event shall the Holder
hereof, or any permitted successor or assign, be entitled to receive, collect or
retain any amount of interest paid hereon in excess of that permitted by
applicable law. The Maker shall have the right, at any time and from time to
time, upon three business days’ notice to the Holder, to prepay this Note in
whole or in part together with accrued interest on the amount prepaid, but
without premium or penalty. All payments to Holder shall be made in United
States dollars.
 

Any sum required to be withheld from the payment of interest due hereunder
pursuant to United States law shall be promptly paid by Maker for and on behalf
of Holder to the appropriate tax authority and Maker shall furnish Holder with
official tax receipts or other appropriate evidence sufficient to enable Holder
to support a claim for income tax credit in respect of any sum so withheld.


If any of the following events (“Events of Default”) shall occur and be
continuing: (a) the failure of the Maker to pay when due any amount due under
this Note; (b) the filing of any petition by or against the Maker, or
commencement of any proceedings for the relief or readjustment of any
indebtedness of the Maker under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors and the continuance of such event for 60
consecutive days unless dismissed, bonded to the satisfaction of the court of
competent jurisdiction or discharged; (c) the appointment of a receiver or
conservator of any property of the Maker; or (d) the sale by Maker of all or any
substantial portion of its assets; then, or at any time after the happening and
during the continuance of any Event of Default, the Holder may declare this Note
and all amounts payable hereunder to be immediately due and payable, whereupon
this Note, and all amounts due hereunder shall become and be immediately due and
payable, all without presentment, protest, demand or notice of any kind, all of
which are expressly waived by the Maker; provided, however, that in the event of
an entry of an order for relief with respect to the Maker or any endorser or
guarantor of this Note under the Federal Bankruptcy Code, this Note, and all
such amounts shall automatically become and be due and payable, all without
presentment, protest, demand or notice of any kind, all of which are expressly
waived by the Maker.


If after the date of this Note the Maker receives gross proceeds of not less
than $2,000,000 from the sale of its equity securities (including for this
purpose, any securities convertible into, or exchangeable or exercisable for,
its equity securities), the Maker agrees to pay the Holder within three days
after the receipt of such proceeds, the unpaid principal amount of this Note,
together with accrued and unpaid interest thereon.
 
The Maker agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery, administration,
modification, amendment and enforcement (whether through legal proceedings,
negotiations or otherwise) of this Note and any other document to be delivered
hereunder (such costs and expenses shall include without limitation, the
reasonable fees and expenses of legal counsel.)  The obligations of the Maker
under this Paragraph shall survive the payment in full of this Note.
 
               The Maker hereby waives presentment for payment, demand, notice
of dishonor and protest of this Note. This Note shall be governed by, and
construed in accordance with, the laws of the State of New York.  None of the
terms or provisions of this Note may be waived, altered, modified or amended
except as the Holder may consent thereto in writing.
 
Without limiting the right of the Holder to bring any action or proceeding
against the Maker or against property of the Maker arising out of or relating to
this Note (an “Action”) in the courts of other jurisdictions, the Maker hereby
irrevocably submits to the jurisdiction of any New York State or Federal Court
sitting in New York County, New York, respectively, and the Maker hereby
irrevocably agrees that any Action may be heard and determined in any such State
or Federal court.
 
 
 

--------------------------------------------------------------------------------

 
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sent by certified mail, return receipt
requested, by Express Mail, or by a recognized overnight delivery courier
service: (i) to the Maker at 360 Motor Parkway, Suite, Hauppauge, New York
11788, (ii) to the Holder at its address first above written; and (iii) in
either case, at such other address as the party shall have furnished in writing
in accordance with the provisions of this Note.  Any notice or other
communication given by the means permitted hereunder shall be deemed given and
effective at the time of deposit thereof in the mails or with a recognized
overnight courier.
 

 
Air Industries Group
 
By: Daniel R. Godin
       Daniel R. Godin
       President and CEO

 


 